DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  An electrical machine, in particular for a vehicle with a cooling channel for cooling stator windings.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further cooling channel recited in claims 16-19 must be shown or the feature(s) canceled from the claim(s).  Each slot in the drawings shows only one cooling channel.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 17, 20 and 27 are objected to because of the following informalities:  
In claim 13, line 3-4, “that at least partly at least one of delimits and surrounds” should be --  at least partly at least one of delimits and surrounds  --.  
In claim 17, line 3, “that at least partly delimits or surrounds” should be --  at least partly delimits or surrounds  --;
In claim 20, lines 9-10, “the plastic forming at least one protective coating, which at least partly at least one of delimits and surrounds the at least one cooling channel” should be --   the plastic forming at least one protective coating at least partly at least one of delimits and surrounds the at least one cooling channel  --;
In claim 27, line 3, “and so as to be free from air pockets” should be --  so as to be free from air pockets  --.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 23 of copending Application No. 17/295,328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.

Claims of Application No. 16/686,206
Claims of Copending Application No. 17/295,328
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electric machine, comprising: 
a rotor rotatable about an axis of rotation which defines an axial direction and including a stator having electrically conductive stator windings; and 
at least one cooling channel through which a coolant can flow to cool the stator windings, 
wherein the stator has stator teeth which extend along the axial direction, are arranged at a distance from one another along a circumferential direction of the rotor, and carry the stator windings, 
wherein the at least one cooling channel and the stator windings are arranged in at least one intermediate space formed between two adjacent stator teeth in the circumferential direction, 
wherein a plastic for transmitting heat from the stator windings to the at least one cooling channel is arranged in the intermediate space.
2. The electrical machine according to claim 1, wherein the plastic is arranged on surface sections of the two adjacent stator teeth delimiting the intermediate space.
2. The electric machine as claimed in claim 1, wherein the plastic is arranged on surface portions of the two adjacent stator teeth bounding the intermediate space.
3. The electrical machine according to claim 1, wherein: 
the stator comprises a stator body from which the stator teeth protrude radially inwardly; and 
the plastic is arranged on a surface section of the stator body that radially outwardly delimits the intermediate space.
3. The electric machine as claimed in claim 1, wherein 
the stator includes a stator body from which the stator teeth protrude radially inward, and wherein 
the plastic is arranged on a surface portion of the stator body which bounds the intermediate space radially on the outside.
25. The electrical machine according to claim 1, wherein the stator winding is part of a distributed winding.
23. The electric machine as claimed in claim 1, wherein the stator windings are a part of a distributed winding.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/614,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.
Claims of Application No. 16/686,206
Claims of Copending Application No. 16/614,797
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electrical machine, comprising: 
a rotor, which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine, 
a stator, which has stator windings, 
a coolant distributor chamber, and 
a coolant collector chamber, which is arranged at an axial distance to said coolant distributor chamber, wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by at least one cooling duct, through which a coolant can flow, 
wherein at least one of the stator windings is for thermally coupling to the coolant is embedded into a plastic compound of an electrically insulating plastic, and 
wherein at least one of the coolant distributor chamber and the coolant collector chamber is at least partially arranged in the plastic compound for the thermal coupling to the at least one of the stator windings, and 
wherein a longitudinal section of at least one of the coolant distributor chamber and the coolant collector chamber surrounds, in a U-shaped or C-shaped manner, a first or second end section of the at least one stator winding.
4. The electrical machine according to claim 1, wherein the stator has stator teeth, which extend along the axial direction and which are arranged spaced apart from one another along a circumferential direction of the rotor, and which support the stator windings, 
wherein the plastic compound comprising the at least one cooling duct and comprising the at least one of the stator windings is arranged in a space, which is embodied between two stator teeth, which are adjacent in the circumferential direction.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11190064. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.
Claim 1 of Application No. 16/686,206
Claim 1 of US 11190064 B2
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electrical machine, in particular for a vehicle, the electrical machine comprising: 
a rotor, which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine; 
a stator, which has stator windings; 
at least one cooling duct, through which a coolant can flow; 
a coolant distributor chamber for cooling the stator windings; and 
a coolant collector chamber arranged at an axial distance to said coolant distributor chamber, 
wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by the at least one cooling duct, through which the coolant can flow, 
wherein the stator has stator teeth, which extend along the axial direction, which are arranged spaced apart from one another along a circumferential direction, and which support the stator windings, 
wherein least one stator winding is embedded into an electrically insulating plastic for the thermal coupling, 
wherein the electrically insulating plastic is arranged with at least one stator winding in at least one space, which is embodied between two stator teeth, which are adjacent in the circumferential direction, 
wherein the electrically insulating plastic is formed by a first plastic compound of a first plastic material, and by a second plastic compound of a second plastic material, 
wherein the first or/and second plastic compound at least partially surrounds at least one winding section of a stator winding, which protrudes axially from a space, and thereby partially limits the coolant distributor chamber and/or the coolant collector chamber, so that this winding section is electrically insulated with respect to the coolant during operation of the electrical machine, 
wherein the at least one stator winding is embedded into the first plastic compound of the first plastic material in the at least one space, 
wherein the first plastic compound, with the stator winding embedded therein, is at least partially surrounded by the second plastic compound of the second plastic material, 
wherein surface sections of the stator, which limit the space, are at least partially coated with the second plastic compound, 
wherein the stator is arranged axially between a first and a second bearing shield, 
wherein a portion of the coolant distributor chamber is arranged in a first bearing shield and the portion of the coolant collector chamber in the second bearing shield, 
wherein the coolant distributor chamber and the coolant collector chamber are each partially formed by a first hollow space and a second hollow space, which is provided in the first plastic compound, 
wherein the first hollow space is supplemented with a hollow space embodied in the first bearing shield to form the coolant distributor chamber, and the second hollow space is supplemented with the hollow space embodied in the second bearing shield to form the coolant collector chamber, 
wherein, in a longitudinal section along the axis of rotation, the coolant distributor chamber and the coolant collector chamber surround a first or second axial end section, respectively, of the respective stator winding in a U-shaped manner, thus axially on the end side as well as radially on the inside and radially on the outside, 
wherein the at least one cooling duct is arranged radially inside and at least one further cooling duct is arranged radially outside of the respective stator winding in the space, 
wherein at least one radially inner cooling duct is embodied as tube body, which surrounds a tube body internal space, 
wherein, in a cross-section perpendicular to the axis of rotation, the tube body forming a radially inner cooling duct is injection molded completely with the first plastic compound, and a radially outer cooling duct is injection molded completely with the second plastic compound.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/892,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.
Claims of Application No. 16/686,206
Claims of Copending Application No. 16/892,227
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electrical machine, in particular for a vehicle, the electrical machine comprising: 
a rotor, which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine; 
a stator, which has several stator windings; 
a coolant distribution chamber; and 
a coolant collecting chamber, which is arranged axially at a distance thereto, 
wherein the coolant distribution chamber communicates fluidically with the coolant collecting chamber with at least one cooling duct, through which a coolant can flow, to cool the stator windings, 
wherein the at least one cooling duct and at least one stator winding are embedded in an electrically insulating plastic for thermal coupling, 
wherein the stator has stator teeth, which extend along the axial direction and which are arranged spaced apart from one another along a circumferential direction and which bear the stator windings, 
wherein the electrically insulating plastic is arranged together with the at least one cooling duct and with the at least one stator winding in at least one intermediate space, which is formed between two stator teeth, which are adjacent in the circumferential direction, 
wherein the electrically insulating plastic is formed by a first plastic mass made of a first plastic material and by a second plastic mass made of a second plastic material, and 
wherein the at least one stator winding, typically all stator windings, has/have two axial end portions, on which an additional electrically insulating insulation is arranged, so that the axial end portions each limit neither the coolant distribution chamber nor the coolant collecting chamber directly.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/892,232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.
Claims of Application No. 16/686,206
Claims of Copending Application No. 16/892,232
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electrical machine, in particular for a vehicle, the electrical machine comprising: 
a rotor, which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine; 
a stator, which has stator windings and stator teeth, which extend along the axial direction, which are arranged spaced apart from one another along a circumferential direction, and which bear the stator windings; 
a coolant distribution chamber; and 
a coolant collecting chamber, which is arranged axially at a distance thereto, 
wherein the coolant distribution chamber communicates fluidically with the coolant collecting chamber with at least one cooling duct, through which a coolant can flow, to cool the stator windings, 
wherein at least one stator winding is embedded in an electrically insulating plastic for thermal coupling, 
wherein the electrically insulating plastic is arranged together with the at least one stator winding in at least one intermediate space, which is formed between two stator teeth, which are adjacent in the circumferential direction, 
wherein the electrically insulating plastic is formed by a first plastic mass made of a first plastic material and by a second plastic mass made of a second plastic material, and 
wherein the at least one stator winding, typically all stator windings, has/have two axial end portions, on which an additional electrically insulating insulation is arranged, so that the axial end portions each limit neither the coolant distribution chamber nor the coolant collecting chamber directly.
24. The electrical machine according to claim 1, wherein at least one cooling duct and the electrically insulating plastic are provided in at least one, or in each intermediate space between two stator teeth, which are each adjacent in the circumferential direction.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/892,255 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.
Claims of Application No. 16/686,206
Claims of Copending Application No. 16/892,255
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electric machine, in particular for a vehicle, the electrical machine comprising: 
a rotor, which can be rotated about an axis of rotation, which defines an axial direction of the electric machine; 
a stator, which has several stator windings; 
a coolant distribution chamber; and 
a coolant collection chamber, which is arranged axially at a distance thereto, 
wherein the coolant distribution chamber communicates fluidically with the coolant collection chamber with at least one cooling channel, through which a coolant can flow, 
wherein the at least one cooling channel and the at least one stator winding are embedded in a plastic mass made of a plastic for thermal coupling to the coolant, 
wherein the stator has stator teeth, which extend along the axial direction and which are arranged spaced apart from one another along a circumferential direction and which carry the stator windings, 
wherein the at least one plastic mass is arranged together with the at least one cooling channel and with the at least one stator winding in an intermediate space, which is formed between two stator teeth, which are adjacent in the circumferential direction, 
wherein, within the intermediate space, the at least one cooling channel is formed at least section by section as tube body, which has two broad sides in a cross-section perpendicular to the axial direction, and 
wherein the two broad sides are located opposite one another in the circumferential direction.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/892,259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.
Claims of Application No. 16/686,206
Claims of Copending Application No. 16/892,259
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electric machine, in particular for a vehicle, the electric machine comprising: 
a rotor, which is rotatable about an axis of rotation, by which an axial direction of the electric machine is defined; 
a stator, which includes stator windings; 
a coolant distributor space; 
a coolant collector space arranged axially spaced apart from the coolant distributor space, 
wherein the coolant distributor space for cooling the stator windings fluidically communicates with the coolant collector space with at least one cooling passage through which a coolant can flow, 
wherein the stator has stator teeth extending along the axial direction and arranged spaced apart from one another along a circumferential direction, which carry the stator windings and which project from a stator body of the stator radially to the inside, 
wherein between two stator teeth that are adjacent in the circumferential direction a stator slot each is formed, which includes a radially outer slot zone which, radially to the inside, away from the stator body, merges into a radially inner slot zone, the radially inner zone width measured along the circumferential direction is smaller than the radially outer zone width of the radially outer slot zone measured along the circumferential direction, 
wherein at least one stator winding for the thermal coupling is embedded in an electrically insulating plastic, which is arranged in one of the stator slots, and 
wherein the at least one cooling passage extends in the stator slot at least in portions, where it is bounded by the electrically insulating plastic and within the stator slot, in a cross- section perpendicularly to the axial direction, is arranged at a transition from the radially outer to the radially inner slot zone.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of copending Application No. 16/614,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite the same features as detailed in the following table.
Claims of Application No. 16/686,206
Claims of Copending Application No. 16/614,798
1. An electrical machine comprising: 
a rotor that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator that has electrically conductive stator windings; and 
at least one cooling channel through which a coolant is flowable for cooling the stator windings; 
wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and bear the stator windings; 
wherein the at least one cooling channel and at least one stator winding are arranged in at least one intermediate space that is formed between two stator teeth adjacent to each other in the circumferential direction; and 
wherein a plastic for transferring heat from the at least one stator winding to the at least one cooling channel is arranged in the at least one intermediate space.
1. An electric machine, comprising: 
a rotor rotatable about an axis of rotation that defines an axial direction, and a stator including stator windings, 
a coolant distributor chamber and a coolant collector chamber which is arranged with an axial spacing to the coolant distributor chamber, wherein the coolant distributor chamber fluidically communicates with the coolant collector chamber for cooling the stator windings via at least one cooling channel that can be flowed through by a coolant, wherein at least one of the stator windings is embedded into a plastics compound composed of an electrically insulating plastic for thermal coupling, 
wherein at least one of the coolant distributor chamber and the coolant collector chamber is arranged in a region of at least one of a first axial end portion and a second axial end portion of the at least one stator winding, 
wherein the coolant distributor chamber and the coolant collector chamber are, for thermal coupling to the at least one stator winding, at least partially arranged in the plastics compound, wherein the plastics compound extends in the axial direction along the at least one stator winding embedded therein from the first axial end portion to the second axial end portion to at least partially delimit the coolant distributor chamber and the coolant collector chamber, and wherein the plastics compound extends along a radially outside of the coolant distributor chamber and the coolant collector chamber beyond the first axial end portion and the second axial end portion of the at least one stator winding in the axial direction; and 
wherein at least one of the coolant distributor chamber and the coolant collector chamber has a U-shaped or C-shaped geometrical shape in a longitudinal section along the axial direction.
9. The electric machine as claimed in claim 1, wherein: 
the stator has stator teeth extending along the axial direction and arranged spaced apart from one another along a circumferential direction of the rotor and bear the stator windings, and wherein the at least one cooling channel and the at least one stator winding are embedded in the plastics compound and arranged in a common intermediate space that is disposed between two stator teeth which are adjacent in the circumferential direction.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A).
As to claim 1, Biais shows (FIG. 1 and 2) An electrical machine 1 comprising: 
a rotor 2 that is rotatable about an axis of rotation 13, by way of which an axial direction 13 of the electrical machine 1 is defined, and a stator 3 that has electrically conductive stator windings 15; and 
at least one cooling channel 17 through which a coolant is flowable for cooling the stator windings 15; (FIG. 2):

    PNG
    media_image1.png
    534
    758
    media_image1.png
    Greyscale

wherein the stator 3 has stator teeth 7T that extend along the axial direction 13, are arranged spaced apart from one another along a circumferential direction C of the rotor 2, and bear the stator windings 15; 
wherein the at least one cooling channel 17 and at least one stator winding 15 are arranged in at least one intermediate space 14 that is formed between two stator teeth 7T adjacent to each other in the circumferential direction; and 
wherein a pipe 17P3 for transferring heat from the at least one stator winding 15 to the at least one cooling channel 17 is arranged in the at least one intermediate space 14 (slots 14, para[0007],[0008],[0010] .
Biais does not show the pipe is plastic.
Merz describes the tubular member 3 can be made from a synthetic resin type of plastic material (col.3:13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipes 17P1, 17P2, 17P3 of Biais to have the pipe 17P1, 17P2, 17P3  is plastic as taught by Merz, for the advantageous benefit of applying pressure toward the stator winding 15 to reduce vibration as taught by Merz (col.3:26-34).
As to claim 2/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the plastic 17P1, 17P2, 17P3 is arranged on surface sections of the two adjacent stator teeth 7T delimiting the intermediate space 14 (the pipes 17P1, 17P2, 17P3  extend between the teeth 7T).
As to claim 3/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified):
the stator 3 comprises a stator body 7 from which the stator teeth 7T protrude radially inwardly; and 
the plastic 17P1 is arranged on a surface section of the stator body 7 that radially outwardly delimits the intermediate space 14 (the pipes 17P1 are located at the base of the slot 14).
As to claim 4/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified): the plastic 17P1 is arranged on surface sections of at least one of (i) the two adjacent stator teeth 7T and (ii) a stator body 7 from which the stator teeth 7T protrude radially inward, to form an electrically insulating layer that covers the surface sections (the pipes 17P1 at the base of each of the slots 14 are plastic as modified and therefore electrically insulating).
As to claim 5/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the at least one cooling channel 17 is arranged in a region of a radially inner end section or a radially outer end section of the intermediate space 14 (the channels 17 are at both ends of each of the slots 14).
As to claim 13/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the plastic 17P1, 17P2, 17P3 forms a protective coating 17P1, 17P2, 17P3 arranged in the intermediate space 14 and that at least partly at least one of delimits and surrounds the at least one cooling channel 17 in a cross section perpendicular to the axial direction 13 (each pipe 17P1, 17P2, 17P3 surrounds one cooling channel 17).
As to claim 14/13/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the protective coating 17P1, 17P2, 17P3 at least one of radially inwardly and radially outwardly delimits the at least one cooling channel 17 in the cross section perpendicular to the axial direction 13 (each pipe 17P1, 17P2, 17P3 surrounds one cooling channel 17).
As to claim 15/13/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the protective coating 17P1, 17P2, 17P3 delimits the at least one cooling channel 17 in a circumferential direction of the stator 3 in the cross section perpendicular to the axial direction 13 (each pipe 17P1, 17P2, 17P3 surrounds one cooling channel 17).
As to claim 16/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above) a further cooling channel 17 is arranged in a region of a radially outer end section or of a radially inner end section of the intermediate space 14 (there are cooling channels 17 at both ends of each slot 14 and a cooling channel 17 in the middle of each slot 14).
As to claim 17/16/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the plastic 17P1, 17P3 forms a further protective coating 17P1, 17P3 arranged in the intermediate space 14 and that at least partly delimits or surrounds the further cooling channel 17 (one of the pipes 17P1, 17P3 surrounds the further cooling channel 17).
As to claim 18/17/16/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the further protective coating 17P1, 17P3 at least one of radially inwardly and radially outwardly delimits the further cooling channel 17 in the cross section perpendicular to the axial direction 13.
As to claim 19/17/16/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the further protective coating 17P1, 17P3 at least one of delimits and surrounds the further cooling channel 17 in the circumferential direction of the stator 3 in the cross section perpendicular to the axial direction 13.

Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A) and Hyypio (US 6,170,974 B1).
As to claim 6/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified) the plastic 17P2 forms at least one phase insulation arranged in the intermediate space 14 and that divides the intermediate space 14 into a radially inner subspace 14A and a radially outer subspace 14B, such that first conductor elements of the stator winding 15 are able to be arranged in the radially inner subspace 14A, and second conductor elements of the stator winding 15 that is electrically insulated from the first conductor elements are able to be arranged in the radially outer subspace 14B.
Biais does not show first conductor elements of the stator winding that form a first phase winding and second conductor elements of the stator winding that form a second phase winding.
Hyypio shows (FIG. 10) first conductor elements 128 of the stator winding that form a first phase winding and second conductor elements 124 of the stator winding that form a second phase winding (col.16:10-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 15 of Biais in view of Merz to have first conductor elements of the stator winding that form a first phase winding and second conductor elements of the stator winding that form a second phase winding as taught by Hyypio, for the advantageous benefit of energizing the machine with an optimal selection of phases for the machine to achieve a desired outcome as taught by Hyypio (col.6:14-18; col.9:65 to col.10:8 and col.12: 48-65).
As to claim 7/6/1, Biais in view of Merz and Hyypio was discussed above with respect to claim 6, and Biais further shows (FIG. 1 and 2 above as modified) the at least one phase insulation 17P2 extends along the circumferential direction and connects two insulating layers made from the plastic and arranged on the adjacent stator teeth to one another (the pipe 17P2 extends to contact both adjacent teeth 7T).
As to claim 8/6/1, Biais in view of Merz and Hyypio was discussed above with respect to claim 6 and Biais further shows (FIG. 2) the stator winding 15 comprises at least one first conductor element 16 and at least one second conductor element 16 (multiple copper bars 16 para[0010]).
Biais does not show:
the at least one first conductor elements are arranged in the radially inner subspace and electrically connected to one another in order to connect to a common first phase of an electric current source; and 
the at least one second conductor elements are arranged in the radially outer subspace and electrically connected to one another in order to connect to a common second phase of the electric current source.
As to both bullets Hyypio shows (FIG. 10)
the at least one first conductor elements 128 are arranged in the radially inner subspace and electrically connected to one another in order to connect to a common first phase of an electric current source; and 
the at least one second conductor elements 124 are arranged in the radially outer subspace and electrically connected to one another in order to connect to a common second phase of the electric current source (col.16:10-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 15 of Biais in view of Merz and Hyypio to have: 
the at least one first conductor elements 128 are arranged in the radially inner subspace 14A and electrically connected to one another in order to connect to a common first phase of an electric current source; and 
the at least one second conductor elements 124 are arranged in the radially outer subspace 14B and electrically connected to one another in order to connect to a common second phase of the electric current source
as taught by Hyypio, for the advantageous benefit of energizing the machine with an optimal selection of phases for the machine to achieve a desired outcome as taught by Hyypio (col.6:14-18; col.9:65 to col.10:8 and col.12: 48-65).
As to claim 10/8/6/1, Biais in view of Merz and Hyypio was discussed above with respect to claim 6 and Biais further shows (FIG. 2) at least one of the at least one first conductor and the second conductor elements 16 is formed as a winding rods made from an electrically conductive material (copper bars 16 para[0010]).
As to claim 11/10/8/6/1, Biais in view of Merz and Hyypio was discussed above with respect to claim 6 and Biais further shows (FIG. 2) at least one winding rod 16 as a rectangular geometry with two narrow sides and with two wide sides in a cross section perpendicular to the axial direction 13 (bars 16 of rectangular cross section para[0010]).
As to claim 12/8/6/1, Biais in view of Merz and Hyypio was discussed above with respect to claim 6 and Biais further shows (FIG. 2) the at least one first conductor element 16 is electrically insulated from the at least one second conductor elements 16 by way of the at least one phase insulation 17P2 (copper bars 16 are on either side of the pipe 17P2).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A) and Hyypio (US 6,170,974 B1) and Marvin et al. (US 2014/0125188, hereinafter Marvin).
As to claim 9/8/6/1, Biais in view of Merz and Hyypio was discussed above with respect to claim 6 except for:
at least one of the at least one first conductor element and the at least one second conductor element is surrounded by an insulator, in a cross section perpendicular to the axial direction; and
the insulator is a plastic, which is electrically insulating and thermally conductive.
As to the first bullet, Merz shows (FIG. 1) at least one of the at least one first conductor element 4 and the at least one second conductor element 6 is surrounded by an insulator 4a,6a, in a cross section perpendicular to the axial direction (col.3:17-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors 16 of Biais to have at least one of the at least one first conductor element 16 and the at least one second conductor element 16 is surrounded by an insulator 4a,6a, in a cross section perpendicular to the axial direction as taught by Merz, for the advantageous benefit of reduce vibration as taught by Merz (col.3:17-34).
As to the second bullet, Marvin describes the insulator is a plastic, which is electrically insulating and thermally conductive (para[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors 16 of Biais to have the insulator 4a,6a is a plastic, which is electrically insulating and thermally conductive as taught by Marvin, for the advantageous benefit of having plastic materials that are electrical insulators with a high thermal conductivity to transfer high heat flux as taught by Marvin (para[0052]).

Claims 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A) and Lange et al. (US 2017/0241680, hereinafter Lange).
As to claim 20/1, Biais in view of Merz was discussed above with respect to claim 1, and Biais further shows (FIG. 1 and 2 above as modified):
the plastic 17P2 forming at least one phase insulation, which divides the intermediate space 14 into a radially inner subspace and a radially outer subspace, is formed by a second plastic material 17P2; and 
the plastic 17P3 forming at least one protective coating 17P3, which at least partly at least one of delimits and surrounds the at least one cooling channel 17 in a cross section perpendicular to the axial direction 13, is formed by the second plastic material or by a third plastic material 17P3.
Biais does not show: 
a slot liner provided on surface sections of the stator teeth; and
the slot liner is formed by an electrically insulating first plastic material.
As to the first bullet, Merz shows (FIG. 1) a slot liner 5a provided on surface sections of the stator teeth (slot liner 5a in slot in iron body col.3:6-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipes 17P1, 17P2, 17P3 of Biais in view of Merz to have a slot liner 5a provided on surface sections of the stator teeth 7T as taught by Merz, for the advantageous benefit of completely filling the intermediate space 14 to reduce vibration of the stator winding 15 as taught by Merz (col.3:23-34).
As to the second bullet, Lange shows (FIG. 4) the slot liner 110 is formed by an electrically insulating first plastic material (PPS is a known plastic para[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot liner 5a of Biais in view of Merz to have the slot liner 5a is formed by an electrically insulating first plastic material as taught by Lange, for the advantageous benefit of insulating the stator winding 15 from the teeth 7T as taught by Lange (para[0027]).
As to claim 21/20/1, Biais in view of Merz and Lange was discussed above with respect to claim 20, and Biais further shows (FIG. 1 and 2 above as modified) at least one of: 
the second plastic material 17P2 is designed to be electrically insulating or electrically conductive; and 
the third plastic material 17P3 is designed to be electrically insulating or electrically conductive (Merz describes the plastic is a resin which is known to be electrically insulating col.3:13-16).
As to claim 24/20/1, Biais in view of Merz and Lange was discussed above with respect to claim 20, and Biais further shows (FIG. 1 and 2 above as modified) at least one of: 
at least two of the first plastic material, the second plastic material, and the third plastic material are identical materials; and 
at least two of the first plastic material 17P1, the second plastic material 17P2, and the third plastic material 17P3 are different materials (the plastic materials 17P1, 17P2, 17P3 are different pipes 17P so they are different materials).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A) and Karlsson et al. (US 2013/0209239, hereinafter Karlsson).
As to claim 22/20/1, Biais in view of Merz was discussed above with respect to claim 20 except for at least one of: 
at least one of the first plastic material, the second plastic material, and the third plastic material is a thermoplastic; and 
at least one of the first plastic material, the second plastic material, and the third plastic material is a thermoset.
Karlsson describes the plastic is a thermoset (para[0029]:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic of Biais in view of Merz to have at least one of the first plastic material 17P1, the second plastic material 17P2, and the third plastic material 17P3 is a thermoset as taught by Karlsson, for the advantageous benefit of having good thermal contact between a liquid cooling medium and the winding 15 as taught by Karlsson (para[0010]:1-3).

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A) and Marvin et al. (US 2014/0125188, hereinafter Marvin).
As to claim 23/20/1, Biais in view of Merz was discussed above with respect to claim 20 except for at least one of: 
at least two of the first plastic material, the second plastic material, and the third plastic material have identical thermal conductivities; and 
at least two of the first plastic material, the second plastic material, and the third plastic material have different thermal conductivities.
However, Marvin recognizes that thermal conductivity is a result-effective variable of a plastic material.  Marvin states that “It is desired to have at least a thermal conductivity of 1 W/mK and preferably a conductivity of 3 W/mK [for an insulator]…Plastics typically have thermal conductivities less than 1 W/mK, but there are some plastics…that achieve this combination of properties (para[0052]), leaving it to the person of ordinary skill in the art to choose the thermal conductivity of the plastic material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected at least two of the first plastic material, the second plastic material, and the third plastic material have different thermal conductivities to result in, and for the advantageous benefit of, having plastic materials that are electrical insulators with a high thermal conductivity to transfer high heat flux (para[0052]).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).  Therefore, the modification would have been considered a mere optimization of result-effective variables, the thermal conductivities of the first plastic material, the second plastic material, and the third plastic material.  See MPEP 2144.05.
As to claim 26/1, Biais in view of Merz was discussed above with respect to claim 1 except for a thermal conductivity of the plastic is at least 0.5 W/mK.
Marvin describes a thermal conductivity of the plastic is at least 0.5 W/mK (1.0 W/mK para[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipes 17P1, 17P2, 17P3 of Biais to have a thermal conductivity of the plastic is at least 0.5 W/mK as taught by Marvin, for the advantageous benefit of having plastic materials that are electrical insulators with a high thermal conductivity to transfer high heat flux as taught by Marvin (para[0052]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A) and Miyata et al. (US 2009/0230806, hereinafter Miyata).
As to claim 25/1, Biais in view of Merz was discussed above with respect to claim 1 except for the stator winding is part of a distributed winding.
Miyata describes the stator winding is part of a distributed winding (para[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 15 of Biais in view of Merz to have the stator winding 15 is part of a distributed winding as taught by Miyata, for the advantageous benefit of having the distributed winding utilize flux over 360 electrical degrees as taught by Miyata (para[0045]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Biais (US 2006/0163954 A1) in view of Merz (US 3,624,432 A) and Cope et al. (US 4,160,926, hereinafter Cope).
As to claim 27/1, Biais in view of Merz was discussed above with respect to claim 1 except for the intermediate space is formed at least one of substantially without a gap by way of the plastic and so as to be free from air pockets.
Cope describes “it is functionally desirable to completely fill the dead air space in the slot area of electric motors and generators with a dense solid plastic material” (col.3:45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 15 of Biais in view of Merz to have the intermediate space 14 is formed at least one of substantially without a gap by way of the plastic and so as to be free from air pockets as taught by Cope, for the advantageous benefit of ensuring the greatest possible mechanical strength as taught by Cope (col.3:45-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832